ORDER

PER CURIAM.
Defendant Edgar Futrell appeals the judgment entered following his jury conviction in the Circuit Court of St. Louis County for two counts of distribution of a controlled substance in violation of Section 195.211, RSMo 1994,1 two counts of possession of a controlled substance with intent to distribute in violation of Section 195.211, and one count of trafficking in the second degree in violation of Section 195.228. Defendant was sentenced by the court as a persistent offender and a prior drug offender to five concurrent terms of thirteen years’ imprisonment. On appeal, Defendant argues that (1) the trial court erred in failing to compel disclosure of the confidential informant’s identity; (2) the trial court erred in permitting hearsay evidence of uncharged prior sales allegedly committed by Defendant; (3) the trial court plainly erred in permitting evidence of an uncharged drug transaction; and (4) the evidence was insufficient to prove that the substance labeled as Exhibit 3 came from Defendant and to prove that the substances labeled Exhibits 1 and 3 were cocaine.
We have reviewed the briefs of the parties, the legal file and record on appeal. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We affirm the judgment pursuant to Rule 30.25(b).

. All further statutory references will be to RSMo 1994 unless otherwise indicated.